Citation Nr: 0832147	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder, currently evaluated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1966 
to April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by 
moderate effects on social and occupational functioning with 
severely reduced reliability and productivity due to a 
blunted affect, an anxious and depressed mood, daily 
intrusive thoughts, flashbacks 2 to 3 times per week, sleep 
difficulties, nightmares with associated panic attacks, 
decreased concentration, attention, and memory, a startle 
response, hypervigilance, panic attacks, increased 
irritability, increased depression, self-isolation, social 
withdrawal, and transient suicidal thoughts.  The evidence 
also demonstrated that despite the moderate and severe 
effects on social and occupation functioning, the veteran was 
employed, socialized within this family although he distant 
from his wife and children, and was fully oriented, with 
appropriate personal hygiene, spontaneous speech, intact 
attention, relevant and coherent thought processes, intact 
judgment and insight, appropriate abstract thinking, and 
normal recent and remote memory, without delusions, 
inappropriate behavior, obsessive or ritualistic behavior, or 
impulsivity.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a February 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because he was so 
notified in a March 2006 letter which was followed by the 
December 2006 statement of the case (SOC).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  

Likewise, the February 2005 letter did not provide notice 
that there must be evidence of worsening of the disability 
and the effect on employment and daily life, notice of the 
specific requirements of the diagnostic code to qualify for a 
higher rating, notice of the application of diagnostic codes 
and disability ratings, or notice of the different types of 
competent evidence to show the above.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  But the veteran was 
not prejudiced by inadequate notice because the purpose of 
the notice was not frustrated and the essential fairness of 
the adjudication was not affected.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007) (noting that notice 
deficiencies are prejudicial unless the VA shows that the 
purpose of the notice was not frustrated); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
notice errors are presumed prejudicial, but reversal is not 
required if VA demonstrates that the error did not affect the 
essential fairness of the adjudication).  The veteran was 
provided notice of the above in the April 2005 rating 
decision and the December 2006 SOC, and the veteran 
demonstrated actual knowledge in his February 2007 appeal and 
VCAA notice response, asserting that specific PTSD symptoms 
showed occupational and social functioning that qualified for 
the 70 percent evaluation as listed in the applicable 
diagnostic code.  Simmons, 487 F.3d at 896 (noting that the 
purpose of the notice was not frustrated where there was 
actual knowledge by the veteran or where a reasonable person 
could be expected to understand from the notice provided what 
was needed).  Further, the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons, 487 F.3d at 896; 
Sanders, 487 F.3d at 889.

The veteran's service treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an August 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
October 9, 2002.  By an April 2005 rating decision, the RO 
assigned a 50 percent evaluation, effective September 10, 
2004.  In November 2005, the veteran filed a notice of 
disagreement regarding the evaluation.  The RO issued a 
statement of the case in December 2006 and in February 2007, 
the veteran filed a substantive appeal.  

In a September 2004 lay statement, the veteran reported that 
he had sleep difficulties, nightmares, memory difficulty that 
caused problems at work, attention and motivation difficulty, 
problems getting along with his family, a startle response, 
panic attacks, and daily homicidal ideations.  

A February 2005 VA PTSD examination was conducted.  The 
veteran reported daily intrusive thoughts, flashbacks 2 to 3 
times per week, especially due to triggers such as loud 
noises or a low flying aircraft, and sleep disruption with 
nightly dreams.  He reported that after he woke up, he had 
associated panic-like attacks that caused anxiety, sweating, 
racing heart, and nausea that lasted a couple of minutes, and 
required that he get up and walk around the house to regain 
composure before trying to get back to sleep.  The veteran 
reported decreased concentration and attention, poor energy 
and motivation, difficulty organizing and prioritizing daily 
tasks, increased irritability, and increased depression.  He 
stated that he was in a fist fight a few weeks ago where 
nobody got hurt and he was less interested in his usual and 
customary activities, although he hunted several times a week 
by himself.  He saw his mother frequently during the week.  
The veteran stated he had been separated from his wife and 
children for 7 years, but that he saw or spoke to them 
weekly, although he maintained his distance.  He did not 
socialize outside his family and did not belong to any 
fraternal, civic, or church groups, and did not participate 
in any community activities.  He was self-employed and had 
not worked since January, but had work lined up to start next 
week and thereafter.  The veteran stated that his short 
temper caused conflict in the family and at work.  He 
preferred to be by himself and did not have any outside 
interaction.  The veteran stated that 2 or 3 months ago he 
had suicidal thoughts, but no plan.  He stated that he used 
to repress his memories, but now thoughts were surfacing, and 
he had increasing preoccupation with the symptoms.  He denied 
tearfulness.  

The examiner found the veteran was oriented to time, person, 
and place, neatly groomed, appropriately and casually 
dressed, and was able to maintain personal hygiene.  There 
was spontaneous speech, a flat, constricted, and blunted 
affect, an anxious, depressed, and dysphoric mood, intact 
attention, and logical, goal-oriented, relevant, and coherent 
thought processes.  There was unremarkable thought content, 
intact judgment, average intelligence, intact insight, 
appropriate abstract thinking, and normal recent and remote 
memory.  The examiner did not find evidence of delusions and 
there was no inappropriate behavior, obsessive or ritualistic 
behavior, impulsivity, or suicidal thoughts.  The veteran did 
report auditory hallucinations and homicidal thoughts a few 
months ago, although the veteran stated he would not act on 
these feelings.  There was self-isolation, social withdrawal, 
efforts to avoid thoughts, feelings or conversations 
associated with the trauma, avoidance of activities, places, 
and people that aroused recollections of the trauma, an 
inability to recall aspects of the trauma, a feeling of 
detachment from others, sense of a foreshortened future, 
hypervigilance, and an exaggerated startle response.  The 
examiner diagnosed moderate symptoms with depressed mood, 
transient suicidal thoughts, sleep disruption, occasional 
panic like attacks, and moderate social, familial, and 
occupational dysfunctioning.  The examiner also found that 
the veteran's PTSD would affect his performance in 
employment, routine responsibilities of self-care, family 
role functioning, social and interpersonal relationships, and 
recreation and leisure pursuits.  The examiner also noted 
that the veteran's PTSD symptomatology frequently and 
moderately affected his ability to perform work tasks; 
continually and moderately decreased the efficiency of his 
social and occupational functioning; continually and 
moderately impaired his work, family, and other 
relationships; and continually and severely decreased his 
productivity and reliability in social and occupational 
functioning.  The examiner assigned a GAF score of 55, which 
reflects moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In a November 2005 lay statement, the veteran reported 
decreased concentration which caused interference with his 
job, sleeplessness, nightmares, increased depression, and 
that his relationship with his family was practically gone.  

The veteran's current 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not support an evaluation in 
excess of 50 percent for the veteran's PTSD.  The level of 
occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the 
severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be 
present in order for a rating to be warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (finding that the 
psychiatric symptoms listed in the rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings).  The veteran's GAF scores must be 
assessed.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score 
is highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the 
veteran's GAF score was 55, which reflects moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  This GAF score is most 
accurately reflected in a 50 percent evaluation that 
contemplates occupational and social impairment with reduced 
reliability and productivity, rather than a 70 percent 
evaluation that contemplates deficiency in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.  But the 
score does not rule out the application of a 70 percent 
evaluation.  

Accordingly, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  The veteran 
has reported daily intrusive thoughts, flashbacks, sleep 
difficulties, nightmares with associated panic attacks, 
decreased concentration, attention, and memory which caused 
problems at work, motivation problems, work conflicts, a 
startle response, hypervigilance, panic attacks, increased 
irritability, and increased depression.  He also reported 
that he was estranged from his wife and children, although he 
saw or spoke with them weekly.  He saw his mother frequently, 
but did not socialize outside the family, did not belong to 
any groups, and did not participate in any activities.  He 
was also less interested in his usual and customary 
activities and preferred to be by himself, although he hunted 
several times a week by himself.  He reported daily homicidal 
ideations, but also reported that he would not act on those 
irritations, although he was in a fist fight a few weeks ago 
where nobody got hurt.  The veteran stated that 2 or 3 months 
ago he had suicidal thoughts, but no plan.  He was self-
employed and had not worked since January of that year, but 
had a new job lined up to start the next week and work was 
lined up thereafter.

The objective evidence of record demonstrated that the 
veteran was fully oriented, neatly groomed with appropriate 
personal hygiene, spontaneous speech, intact attention, 
logical, goal-oriented, relevant, and coherent thought 
processes, intact judgment, average intelligence, intact 
insight, appropriate abstract thinking, and normal recent and 
remote memory.  There was also a flat, constricted, and 
blunted affect, an anxious, depressed, and dysphoric mood, 
social withdrawal, self-isolation, feelings of detachment 
from others, and transient suicidal thoughts.  There were no 
delusions, inappropriate behavior, obsessive or ritualistic 
behavior, or impulsivity.  The examiner found past suicidal 
thoughts, but no plans.  The examiner also found homicidal 
thoughts and auditory hallucinations a few months ago, but 
the veteran stated he would not act on these feelings.  The 
VA examiner diagnosed moderate symptoms and moderate social, 
familial, and occupational dysfunctioning, that affected his 
performance in employment, routine responsibilities of self-
care, family role functioning, social and interpersonal 
relationships, and recreation and leisure pursuits.  The 
examiner also noted that the veteran's PTSD symptomatology 
frequently and moderately affected his ability to perform 
work tasks; continually and moderately decreased the 
efficiency of his social and occupational functioning; 
continually and moderately impaired his work, family, and 
other relationships; and continually and severely decreased 
his productivity and reliability in social and occupational 
functioning.

In sum, the subjective and objective evidence of record 
indicates that the veteran's PTSD symptomatology was 
moderate, with moderate effects on the efficiency of his 
social and occupational functioning and severe effects on the 
productivity and reliability of his social and occupational 
functioning.  The evidence demonstrated moderate affects on 
his relationships and ability to perform work tasks and 
demonstrated reduced reliability and productivity due to 
symptoms such as a flat affect and disturbance of motivation 
and mood.  But the evidence did not demonstrate deficiencies 
in thinking, judgment, or speech, or an inability to 
establish and maintain work and social relationships, 
although it did demonstrate difficulty with and conflicts in 
both work and social relationships.  Notably, there was 
socialization within the family, the maintenance of 
employment, intact judgment, coherent thought processes, and 
normal speech.  Additionally, the evidence did not reflect 
obsessional rituals, obscure or irrelevant speech, panic or 
depression that affected the ability to function 
independently, spatial disorientation, or neglect of 
appearance and hygiene.  Accordingly, an increased evaluation 
is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (stating that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).  

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 50 percent is provided for certain 
manifestations of PTSD but the evidence reflects that those 
manifestations are not present.  Moreover, there is no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent periods of hospitalization due to 
PTSD.  Additionally, marked interference of employment has 
not been shown due to PTSD.  Although the veteran asserted 
that he was a self-employed construction worker and had 
concentration difficulty on his job and had not worked since 
January, he also stated that he had a new job lined up for 
the following week and additional jobs thereafter.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extraschedular rating did 
not prejudice the veteran.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for PTSD 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); see also Hart, 21 
Vet. App. 505.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


